             Case 1:20-cr-10330 Document 1 Filed 12/28/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                       )   Criminal No. 20cr10330
                                                       )
                                                       )   Violations:
     UNITED STATES OF AMERICA                          )
                                                       )   Count One: Tampering with a Consumer
                 v.                                    )   Product
                                                       )   (18 U.S.C. § 1365(a)(4))
                                                       )
     MARK CROFT,                                       )   Count Two: Acquiring a Controlled Substance
                                                       )   by Fraud, Deception and Subterfuge
                       Defendant                       )   (21 U.S.C. § 843(a)(3))
                                                       )
                                                       )
                                                       )   Forfeiture Allegation:
                                                       )   (21 U.S.C. § 853)

                                          INFORMATION

      At all times relevant to this Information:

                                         General Allegations

       1.      Defendant, MARK CROFT (“CROFT”), was a resident of West Boylston,

Massachusetts.

       2.      Between June 29, 2005 and February 17, 2016, CROFT was a registered nurse,

licensed to practice in Massachusetts.

       3.      From on or about November 23, 2015 to on or about January 14, 2016, CROFT

worked at Hospital A in Massachusetts. On December 5, 2015, CROFT entered into a Voluntary

Agreement Not to Practice with the Massachusetts Board of Registration in Nursing.

Nonetheless, CROFT did not inform Hospital A that he had voluntarily agreed not to practice.

CROFT worked shifts in Hospital A’s Emergency Department between November 23, 2015 and

January 14, 2016. During this time, Hospital A’s Emergency Department treated an average of



                                                   1
              Case 1:20-cr-10330 Document 1 Filed 12/28/20 Page 2 of 8




approximately 125 patients per day, including patients in need of emergency pain relief

medication.

       4.      Hydromorphone and meperidine were both Schedule II controlled substances.

Hydromorphone and meperidine were opioids used for pain relief and were available in various

forms, including injectable formulations. At Hospital A, hydromorphone and meperidine were

administered using carpujects. A carpuject is a syringe device used for the administration of

injectable fluid medication.

CROFT’s Handling of Hydromorphone and Meperidine in Hospital A’s Emergency Department

       5.      While working at Hospital A’s Emergency Department, CROFT had access to

controlled substances and administered controlled substances – including hydromorphone and

meperidine – to patients receiving treatment for various ailments and in need of pain relief.

       6.      Beginning at least on or about January 5, 2016 and continuing through on or

about January 14, 2016, CROFT tampered with carpujects containing controlled substances,

including hydromorphone and meperidine, by accessing the automated dispensing machine

(“ADM”) in the medication room within Hospital A’s Emergency Department. CROFT used his

credentials to access the medication in the ADM and remove carpujects of hydromorphone and

meperidine from the ADM. He then used syringes he obtained from elsewhere in the Emergency

Department to puncture the hydromorphone and meperidine carpujects and remove portions of

those controlled substances for his own use. CROFT later put the tampered-with, less-than-full

carpujects back in the ADM where they remained available for other patients at Hospital A’s

Emergency Department. CROFT took steps to conceal his conduct by using his credentials to

“cancel” the transactions in the ADM, making it appear that no controlled substances had been

removed from the carpujects.



                                                 2
             Case 1:20-cr-10330 Document 1 Filed 12/28/20 Page 3 of 8




       7.      Between on or about January 5, 2016 and on or about January 14, 2016, CROFT

removed hydromorphone and meperidine carpujects from the ADM in the manner described

immediately above and used a syringe to remove a portion of those controlled substances for his

own use. On more than one occasion, CROFT replaced the removed controlled substance with a

different solution. CROFT did this in an effort to make it appear that the volume of controlled

substances in the carpujects remained at a normal level when, in truth, that was not the case. By

replacing the removed controlled substance with a different solution, CROFT diluted the

controlled substances in the carpujects to the point where, in two cases, the controlled substances

were only 13% of their declared concentration. CROFT took steps to conceal his conduct by

using his credentials to make it appear (1) that he had returned the carpujects he had removed

and (2) that the controlled substances in the carpujects were available in their pure form and full

volume to be used on other patients.

       8.      Patient 1 was a 62 year-old male who was admitted to Hospital A’s Emergency

Department on January 10, 2016. CROFT was assigned to care for Patient 1. Patient 1’s

medical file included no physician orders for hydromorphone or any indication that CROFT or

any other provider administered hydromorphone to Patient 1. Despite this, on or about January

10, 2016, CROFT used his credentials to access the ADM in Hospital A’s Emergency

Department to remove a carpuject containing hydromorphone for Patient 1. CROFT then used a

syringe to puncture the carpuject and remove hydromorphone for his own use. He then replaced

the removed hydromorphone with saline. CROFT later returned the carpuject to the ADM,

where it was available to be used on other patients in Hospital A’s Emergency Department. As a

result of CROFT’s actions, the hydromorphone remaining in the carpuject was only 13% of its

declared concentration.



                                                 3
             Case 1:20-cr-10330 Document 1 Filed 12/28/20 Page 4 of 8




       9.     Patient 2 was a 50 year-old male who was admitted to Hospital A’s Emergency

Department on January 4, 2016. CROFT was assigned to care for Patient 2. Patient 2’s medical

file included no physician orders for meperidine or any indication that CROFT or any other

provider administered meperidine to Patient 2. Despite this, on or about January 5, 2016,

CROFT used his credentials to access the ADM in Hospital A’s Emergency Department to

remove a carpuject containing meperidine for Patient 2. CROFT then used a syringe to puncture

the carpuject and remove meperidine for his own use. CROFT later returned the meperidine

carpuject to the ADM, where it was available to be used on other patients in Hospital A’s

Emergency Department.




                                               4
             Case 1:20-cr-10330 Document 1 Filed 12/28/20 Page 5 of 8




                                        COUNT ONE
                              Tampering with a Consumer Product
                                  (18 U.S.C. § 1365(a)(4))

       The United States Attorney alleges:

       10.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

9 of this Information.

       11.     On or about January 10, 2016, in the District of Massachusetts, the defendant,

                                        MARK CROFT,

with reckless disregard for the risk that another person would be placed in danger of death or

bodily injury, and under circumstances manifesting extreme indifference to such risk, did tamper

with a consumer product that affected interstate commerce, to wit, a carpuject containing

hydromorphone and the labeling of, and container for, such product, by using a syringe to

remove hydromorphone from that carpuject for his own use, replacing that removed

hydromorphone with saline, and then returning that diluted hydromorphone carpuject to the

ADM to be available for use on other patients in Hospital A’s Emergency Department.

       All in violation of Title 18, United States Code, Section 1365(a)(4).




                                                5
             Case 1:20-cr-10330 Document 1 Filed 12/28/20 Page 6 of 8




                                        COUNT TWO
             Acquiring a Controlled Substance by Fraud, Deception and Subterfuge
                                    (21 U.S.C. § 843(a)(3))

       The United States Attorney further alleges:

       12.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

9 of this Information.

       13.     On or about January 5, 2016, in the District of Massachusetts, the defendant,

                                        MARK CROFT,

did knowingly and intentionally acquire and obtain meperidine, a Schedule II controlled

substance, by misrepresentation, fraud, deception, and subterfuge, in that the defendant, while

working as a nurse in Hospital A’s Emergency Department, did divert for his own use

meperidine intended for patients of Hospital A’s Emergency Department.

       All in violation of Title 21, United States Code, Section 843(a)(3).




                                                6
               Case 1:20-cr-10330 Document 1 Filed 12/28/20 Page 7 of 8




                              DRUG FORFEITURE ALLEGATION
                                     (21 U.S.C. § 853)

       14.      Upon conviction of the offense in violation of Title 21, United States Code,

Section 843, set forth in Count Two, the defendant,

                                          MARK CROFT,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result

of such offense; and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such offense.

       15.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the

defendant --

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),




                                                  7
             Case 1:20-cr-10330 Document 1 Filed 12/28/20 Page 8 of 8




to seek forfeiture of any other property of the defendant up to the value of the property described

in Paragraph 1 above.

       All pursuant to Title 21, United States Code, Section 853.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                             By:      /s/ Patrick M. Callahan
                                                     PATRICK M. CALLAHAN
                                                     Assistant U.S. Attorney
Date: December 28, 2020




                                                 8
